DETAILED ACTION

This Office action is a reply to the amendment filed on 10/29/2021. Claims 1-20 are pending. No claims have been withdrawn, cancelled or added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2, “wherein the suction mount is connectable to the one or more flexible connectors” fails to further limit the subject matter of claim 1 because the suction mount is previously required to accept the one or more flexible connectors and thus is inherently connectable.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker (US 20120306232) in view of Thomas (US 5738130), Kramer (CA 1166926A) and Carradinha (US 20180010361).
	Claims 1-4, Shumaker provides an apparatus, comprising:
a plurality of vertical support members 28;
one or more flexible connectors 30 coupled to the plurality of vertical support members ([0011]; Fig. 1), wherein each of the one or more flexible connectors is removably secured to an upper end of at least one of the plurality of vertical support members ([0011]; Fig. 1);
a cover (10; Fig. 1) engaging the plurality of vertical support members ([0011]; Fig. 1); and
wherein the one or more flexible connectors is configured to provide tension to hold the cover in a stretched orientation ([0011]; Fig. 1); and
a pocket 32 connected to a corner of the cover (Fig. 1), wherein the pocket is sized to receive the one or more flexible connectors (Fig. 1).
	Shumaker does not teach a suction mount, an attachment, and the pocket being tapered to a loop disposed at the corner of the cover.
	However, Thomas teaches an apparatus comprising a suction mount (mount 36 for suction cup 26; col. 4, lines 45-46; col. 4, lines 19-20; Figs. 1, 4 and 6), the suction mount further comprising a female connector receiver (hollow connecting portion of 36 that receives end of bolt 38; col. 4, lines 33-46; Fig. 6) engaging a cover (19; col. 4, lines 19-20; Figs. 1, 4 and 6), wherein the female connector receiver accepts one or 
	Further, Kramer teaches an apparatus comprising an attachment (Kramer 26; Fig. 3) that is attached to a cover (Kramer 14) and configured to removably secure the cover to at least one or more flexible connectors (Kramer 12). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating an attachment into the apparatus of Shumaker such that the attachment is attached to the cover and configured to removably secure the cover to the at least one of the one or more flexible connectors, with the reasonable expectation of further securing the cover to the flexible connectors.
	Further yet, Carradinha teaches an apparatus comprising a pocket (18; Fig. 2) 
Claims 5-9, as modified above, the combination of Shumaker, Thomas, Kramer and Carradinha teaches all the limitations of claim 1 as above. Shumaker is silent as to an attachment. However, Kramer further teaches wherein the attachment is a carabiner (Kramer 26), [claim 6] wherein the carabiner is attached to a cover (Kramer 14) at a point where two or more flexible connectors cross (Kramer Fig. 3), [claim 7] wherein the attachment is a clip (Kramer 26), [claim 8] further comprising a plurality of attachments (Kramer 26; Fig. 3) attached to the cover (Kramer 14) and wherein one or more of the plurality of attachments is a clip (Kramer 26), [claim 9] wherein the clip is attached to the cover by a loop (Kramer 36) sewn to the cover (Kramer Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating an attachment into the apparatus of Shumaker as described above, wherein the attachment is a carabiner, wherein the carabiner is attached to the cover at a point where two of the one or more flexible connectors cross, wherein the attachment is a clip, further comprising a plurality of attachments attached to the cover and wherein one or more of the plurality of attachments is a clip, and wherein the clip is attached to the 
	Claim 10, Shumaker further teaches wherein each of the one or more flexible connectors comprises a length (length of 30) and the cover comprises [an] orthogonal shape (shape of 10) having a diagonal length (diagonal length of 10). Shumaker is silent as to the length of the flexible connectors being greater than the diagonal length of the cover. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the length of the flexible connectors being greater than the diagonal length of the cover, with the reasonable expectation of allowing the collapsible members to hold the cover in tension, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	Claim 11, Shumaker further teaches wherein the one or more flexible connectors are flexed into an arc when installed in the cover (Fig. 1).
Claim 12, Shumaker further teaches wherein the corner of the cover includes the pocket (Fig. 1).
Claim 13, Shumaker further teaches wherein the pocket receives the one or more flexible connectors ([0011]; Figs. 1 and 2).
.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker (US 20120306232) in view of Thomas (US 5738130), Kramer (CA 1166926A) and Carradinha (US 20180010361) as above and further in view of Chai et al. (US 6357461) (‘Chai’).
Claims 14 and 15, as modified above, the combination of Shumaker, Thomas, Kramer and Carradinha teaches all the limitations of claim 12 as above. Shumaker is unclear as to whether the pocket is tapered such that a base of the pocket has a narrower width than a flexible connector receiving end of the pocket, and wherein the pocket is wider at the base than at the flexible connector receiving end of the pocket. However, Chai teaches an apparatus wherein a pocket (Chai 8) is tapered such that a base of the pocket has a narrower width than a flexible connector receiving end of the pocket (Chai Fig. 10c), and wherein the pocket is wider at the base of the pocket than at the flexible connector receiving end of a pocket (Chai Fig. 10c). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the pocket such that the pocket is tapered such that a base of the pocket has a narrower width than a flexible connector receiving end of the pocket, and wherein the pocket is wider at the base than at the flexible connector receiving end of the pocket, with the reasonable expectation of making it easier to insert the flexible connector into the pocket, and since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker (US 20120306232) in view of Thomas (US 5738130), Kramer (CA 1166926A) and Carradinha (US 20180010361) as above and further in view of Bright (US 9506268 (‘Bright’).
Claim 16, as modified above, the combination of Shumaker, Thomas, Kramer and Carradinha teaches all the limitations of claim 1 as above. Shumaker does not teach wherein the cover includes one or more grommets installed in the cover. However, Bright teaches an apparatus comprising a cover including one or more grommets (Bright 22) installed in the cover (Bright 20). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating one or more grommets installed in the cover, with the reasonable expectation of providing a connection point to further secure the cover to the support members using known techniques and methods with no respective change in function.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker (US 20120306232) in view of Thomas (US 5738130), Kramer (CA 1166926A), and Carradinha (US 20180010361) as above and further in view of Morrison (US 9926715).
Claim 17, as modified above, the combination of Shumaker, Thomas, Kramer and Carradinha teaches all the limitations of claim 1 as above. Shumaker is silent as to 
Claims 18 and 19, as modified above, the combination of Shumaker, Thomas, Kramer and Chai teaches all the limitations of claim 1 as above. Shumaker is silent as to each of the plurality of vertical support members comprising a telescoping pole and wherein each of the plurality of vertical support members connect to the cover by one or more grommets corresponding to the plurality of vertical support members. However, Morrison teaches an apparatus comprising a plurality of vertical support members (Morrison 18) comprising a telescoping pole (Morrison col. 2, lines 48-50), and wherein each of the plurality of vertical support members connect to a cover (Morrison 14) by one or more grommets (Morrison 54) corresponding to the plurality of vertical support members (Morrison 18). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming each of the plurality of vertical support members comprising a telescoping pole, and wherein each of the plurality of vertical support members connect to the cover by one or more grommets corresponding to the plurality of vertical support members, with the reasonable expectation of increasing the portability of the apparatus.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
Applicant’s arguments, in light of the claim amendments filed on 10/29/2021 with respect to the rejection of claims 1-20 under 112a and the drawing objection have been fully considered and are persuasive. The rejection of claims 1-20 under 112a and the drawing objection have been withdrawn.
Applicant has amended the claims and thus the scope has been changed. The rejections in this instant Office action have been modified from the previous Office action to address the amended claims. Applicant’s arguments are respectfully drawn to the claims as amended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635